This is an appeal by the Electrolux Corporation from a decision of the Unemployment Insurance Appeal Board affirming the decision of a referee holding that the claimant was an employee of the appellant within the meaning of the Unemployment Insurance Law. The question in this case is whether the claimant was an employee or an independent contractor. There is no question but that the claimant was an independent contractor and that the decision appealed from should be reversed , and the proceeding dismissed, with costs to the appellant against the Industrial Commissioner, upon the authority of Matter of Electrolux Corporation [262 App. Div. 642], Decision reversed and proceeding dismissed, with costs to appellant against the Industrial Commissioner, on the authority of Matter of Electrolux Corporation (supra), decided herewith. Hill, P. J., Crapser, Bliss, Heffernan and Seheneck, JJ., concur.